

Exhibit 10.84
FORM OF


CAESARS ENTERTAINMENT CORPORATION
2012 PERFORMANCE INCENTIVE PLAN
RESTRICTED SHARE AWARD AGREEMENT
THIS RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”) is made by and between
Caesars Entertainment Corporation, a Delaware corporation (the “Corporation”),
and [______] (“Participant”) on the date set forth on the final page of this
Agreement. Any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.
WHEREAS, the Corporation has adopted the Caesars Entertainment Corporation 2012
Performance Incentive Plan (the “Plan”), pursuant to which Restricted Shares may
be granted; and
WHEREAS, the Administrator has determined that it is in the best interests of
the Corporation and its stockholders to grant the Restricted Shares provided for
herein to Participant subject to the terms set forth herein.
NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, hereby agree as follows:

1.
Grant of Restricted Shares.



(a)Grant. The Corporation hereby grants to Participant, on the Date of Grant (as
set forth on the final page of this Agreement) the number of restricted shares
of Common Stock of the Corporation set forth on the final page of this Agreement
(the “Restricted Shares”), on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. Notwithstanding the foregoing,
as a condition precedent to the effectiveness of the grant, Participant agrees
to be bound by the terms of the Management Investor Rights Agreement between the
Corporation and its stockholders, as the same may be in effect from time to time
(the “MIRA”) and has executed the MIRA on the date hereof.


(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Administrator from time to time pursuant to the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decisions shall be
binding and conclusive upon Participant and his or her legal representative in
respect of any questions arising under the Plan or this Agreement.


(c)Acceptance of Agreement. In order to accept this Agreement, Participant must
indicate acceptance of the Restricted Shares and acknowledgment that the terms
of the Plan and this Agreement have been read and understood by signing and
returning a copy of this Agreement as instructed by the Corporation. By
accepting this Agreement, Participant consents to the electronic delivery of
prospectuses, annual reports and other information required to be delivered by
Securities and Exchange Commission rules (which consent may be revoked in
writing by Participant at any time upon three business days’ notice to the
Corporation, in which case subsequent prospectuses, annual reports and other
information will be delivered in hard copy to Participant).



    

--------------------------------------------------------------------------------



2.Vesting. Except as may otherwise be provided herein, subject to Participant’s
continued employment with the Corporation or one of its Subsidiaries, the
Restricted Shares shall become vested on the dates set forth on the final page
of this Agreement, subject to the conditions set forth herein. Upon vesting, the
Restricted Shares shall no longer be subject to the transfer restrictions
pursuant to Section 7(a) or cancellation pursuant to Section 3 hereof.


3.Termination of Employment. Except as otherwise provided in an employment
agreement (or similar agreement) between Participant and the Corporation or any
of its Subsidiaries in effect on the Date of Grant, if Participant’s employment
or service with the Corporation or any Subsidiary, as applicable, terminates for
any reason, then the unvested portion of the Restricted Shares shall be
cancelled immediately and Participant shall immediately forfeit any rights to
such Restricted Shares.


4.Rights as a Stockholder. At all times, Participant shall have, with respect to
the Restricted Shares, all the rights of a stockholder of the Corporation
pursuant to the terms of the MIRA.


5.Book-Entry Registration. Any Restricted Shares shall be evidenced by
book-entry registration. The book-entry registration shall bear a legend
referring to the restrictions applicable to such Restricted Shares in
substantially the following form:


THE SECURITIES ARE SUBJECT TO AN AMENDED AND RESTATED MANAGEMENT INVESTOR RIGHTS
AGREEMENT DATED AS OF NOVEMBER 22, 2010 AMONG THE ISSUER OF SUCH SECURITIES (THE
“CORPORATION”), AND THE OTHER PARTIES NAMED THEREIN, THE CORPORATION’S 2012
PERFORMANCE INCENTIVE PLAN AND AN AWARD AGREEMENT. THE TERMS OF SUCH MANAGEMENT
INVESTOR RIGHTS AGREEMENT, 2012 PERFORMANCE INCENTIVE PLAN AND AWARD AGREEMENT
INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON TRANSFER. A COPY OF SUCH AGREEMENTS
WILL BE FURNISHED WITHOUT CHARGE BY THE CORPORATION TO THE HOLDER HEREOF UPON
WRITTEN REQUEST.


6.Compliance with Legal Requirements.


(a)    Generally. The granting of the Restricted Shares, and any other
obligations of the Corporation under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Administrator shall have the right to impose such
restrictions on the Restricted Shares as it deems necessary or advisable under
applicable federal securities laws, the rules and regulations of any stock
exchange or market upon which the shares of Common Stock of the Corporation are
then listed or traded, and/or any blue sky or state securities laws applicable
to such Restricted Shares. Participant agrees to take all steps the
Administrator or the Corporation determines are necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Agreement.


(b)    Tax Withholding. Vesting of the Restricted Shares shall be subject to
Participant satisfying any applicable federal, state, local and foreign tax
withholding obligations. The Corporation shall have the power and the right to
require Participant to remit to the Corporation or deduct or withhold from all
amounts payable to Participant in connection with the Restricted Shares or
otherwise, an amount sufficient to satisfy any applicable taxes required by law.
Further, the Corporation may permit or require Participant to satisfy, in whole
or in part, the tax obligations by withholding shares of Common Stock of the
Corporation that would otherwise be received upon vesting of the Restricted
Shares.



--------------------------------------------------------------------------------





(c)    83(b) Election. As a condition subsequent to the issuance of the
Restricted Shares, a Participant is required to execute and deliver to the
Corporation and file with the Internal Revenue Service an Election to include
Property in Gross Income pursuant to Section 83(b) of the Internal Revenue Code
within 30 days following the Date of Grant specified below.


7.
Miscellaneous.



(a)    Transferability. The Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
other than by will or by the laws of descent and distribution, pursuant to a
qualified domestic relations order if approved or ratified by the Administrator
or as otherwise permitted under Section 5.7.2 or 5.7.3 of the Plan.


(b)    Waiver. Any right of the Corporation contained in this Agreement may be
waived in writing by the Administrator. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.


(c)    Section 409A. The Restricted Shares are not intended to be subject to
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Administrator
may, in its sole discretion and without Participant’s consent, modify such
provision to (i) comply with, or avoid being subject to, Section 409A of the
Code, or to avoid the incurrence of taxes, interest and penalties under Section
409A of the Code, and/or (ii) maintain, to the maximum extent practicable, the
original intent and economic benefit to Participant of the applicable provision
without materially increasing the cost to the Corporation or contravening the
provisions of Section 409A of the Code. This Section 7(c) does not create an
obligation on the part of the Corporation to modify the Plan or this Agreement
and does not guarantee that the Restricted Shares will not be subject to
interest and penalties under Section 409A.


(d)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Corporation’s records, or if to the Corporation, to the Corporation’s
principal business office.


(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(f)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee or consultant of the Corporation or its Subsidiaries or shall interfere
with or restrict in any way the right of the Corporation or its Subsidiaries,
which are hereby expressly reserved, to remove, terminate or discharge
Participant at any time for any reason whatsoever.



--------------------------------------------------------------------------------



(g)    No Rights to Award. The grant to Participant of the Restricted Shares
pursuant to this Agreement shall not give Participant any claim or rights to be
granted any future award or additional awards under the Plan, subject to any
express contractual rights (set forth in a document other than the Plan and this
Agreement) to the contrary.
(h)    Fractional Shares. No fractional shares shall be delivered under this
Agreement. In lieu of issuing a fraction of a share in settlement of vested
Restricted Shares, the Corporation shall be entitled to pay to Participant an
amount in cash equal to the fair market value (as defined in the Plan) of such
fractional share.


(i)    Beneficiary. Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no validly designated beneficiary survives Participant, Participant’s estate
shall be deemed to be Participant’s beneficiary.


(j)    Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.


(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Corporation and its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.


(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 8.6.4 of the Plan.


(m)    Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.


(n)    Captions. The captions and headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation and Participant have executed this Agreement
as set forth below.


CAESARS ENTERTAINMENT CORPORATION

By:__________    
Name:
Title:




Date: __________________________________




Agreed to and Accepted by:
                
_________________________
The Participant




Date:____________________


Number of Restricted Shares:                [____]


Date of Grant:                        [____]


Vesting Schedule:                    [____]

